Citation Nr: 1639484	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of the reduction of the evaluation for herniated pulposus/residuals of surgery with degenerative arthritis (lumbar spine disability), from 40 percent to 20 percent, effective October 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In her December 2009 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  A hearing was scheduled for November 23, 2011; however, in an October 2011 statement, her representative indicated that she no longer wanted a hearing.  Therefore, her request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  In a March 2009 rating decision the RO proposed to reduce the Veteran's disability rating for her lumbar spine disability from 40 percent to 20 percent.

2.  The Veteran received proper notice of the proposed reduction, and was provided detailed reasons.  She was given 60 days from the date of the notice for the presentation of additional to show that her compensations should be continued at their present level.  She was also offered the opportunity for a personal hearing prior to the implementation of the proposed action.

3.  In a June 2009 rating decision, the RO reduced the Veteran's disability rating for her service-connected lumbar spine disability from 40 percent to 20 percent, effective October 1, 2009.  Her combined rating decreased from 50 percent to 40 percent.

4.  The 40 percent disability rating was in effect for less than five years.

5.  There is reasonable doubt as to whether there was an overall improvement in the Veteran's service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria to reduce the Veteran's disability rating for her service-connected lumbar spine disability from 40 percent to 20 percent have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.1-4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As will be discussed in greater detail below, the Board is granting the full benefit sought on appeal; therefore, no further action is required to comply with the VCAA and implementing regulations.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  Here, proper notice was furnished to the Veteran in March 2009, and the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.

Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected lumbar spine disability from 40 percent to 20 percent was justified by the evidence.  Specific legal standards govern this question.

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  If a doubt remains after according due consideration to all the evidence developed by the several items discussed in section 3.344(a), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b). 

In this case, however, the 40 percent rating in question was not in effect for five years.  An April 2008 rating decision increased the disability rating from 20 percent to 40 percent, effective August 9, 2007.  Thus, the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brow, 5 Vet. App. 413, 420 (1993).

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Board notes that the Veteran lumbar spine disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, which indicates degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degree; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Based on the evidence of record and the laws and regulations set forth above, the Board concludes that reduction of the disability rating for the Veteran's service-connected lumbar spine disability from 40 percent to 20 percent was improper.

As noted above, an April 2008 rating decision increased the Veteran's disability rating from 20 percent to 40 percent for her service-connected lumbar spine disability, effective August 9, 2007.  She did not express dissatisfaction with that decision.  In January 2009, she underwent a new VA examination to address the nature and severity of her service-connected lumbar spine disability. 

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinsky, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992). 

In this case, the 40 percent evaluation was assigned based on the findings of a December 2007 VA examination.  During the examination, the Veteran reported stiffness and weakness.  She report problems with daily activities, like using the restroom, due to pain, as well as constant pain that radiated to her legs, and was characterized as burning, aching, sharp, sticking, and numbing.  She rated her pain as a ten out of ten, and stated that her pain was relieved by ice and rest, including bed rest.  She stated that, over the prior twelve months, she had a number of incapacitating episodes occurring twice a month that lasted five days at a time.

Upon examination, her posture and gait were normal.  There was radiating pain with movement, as well as tenderness.  Range-of-motion testing revealed forward flexion to 35 degrees, with objective evidence of painful motion at 35 degrees; extension to 15 degrees, with objective evidence of painful motion at 15 degrees; right lateral flexion to 25 degrees, with objective evidence of painful motion at 25 degrees; left lateral flexion to 28 degrees, with objective evidence of painful motion at 28 degrees; right lateral rotation to 15 degrees, with objective evidence of painful motion at 15 degrees; and left lateral rotation to 15 degrees, with objective evidence of painful motion at 15 degrees.  With regard to functional limitation, the examiner noted that she was further limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  The examiner furthermore that those functional limitations further limited her range of motion by five degrees.

The April 2008 rating decision increased the Veteran's disability rating from 20 percent to 40 percent based on the examiner's finding that her range of motion was further limited by five degrees following repetitive use.  The RO noted that consideration was given to the additional functional loss that she suffered during flare-ups and after repeated use.

The rating reduction to 20 percent was based on the findings of January 2009 VA examination.  During the examination, the Veteran reported that her symptoms had progressively worsened.  She reported decreased motion, stiffness, and constant pain, which was characterized as an aching, radiating pain that throbbed and burned.  She also reported flare-ups that lasted one to two weeks at a time and required chiropractic treatment and rest to alleviate her symptoms.  She reported that, in August 2008, she was bedridden for two weeks, and had to miss work.

Upon examination, the Veteran's posture and gait were normal.  Range-of-motion testing revealed forward flexion to 45 degrees; extension to 10 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The examiner noted objective evidence of pain on active range of motion, as well as objective evidence of pain following repetitive use.  The examiner noted that there was no additional limitation of motion following repetitive-use testing.  With regard to the functional limitations caused by her lumbar spine disability, the examiner noted significant effects on occupational and daily activities.  The examiner noted that she was no longer capable of performing her responsibilities as an installer, and that she was assigned less demanding work.  She stated that her employer was being cooperative, but that she was still worried that her job was in jeopardy due to her physical limitations.

In support of her claim, the Veteran submitted a June 2009 statement from a fellow service member that discussed what he witnessed with regard to her symptoms.  He stated that there were times when she could not get out of bed and would have to miss work.  He also stated that she could not bend down to hug her children due to pain.  He also stated that there had been several occasions when she would call him to help her move things in the house.

In her July 2009 notice of disagreement, the Veteran reported that her lumbar spine disability had caused her to miss work, and that she was concerned that she would have to change to a lower paying job as a result of her disability.

In a March 2011 VA examination, the Veteran reported that in October 2010, her lumbar spine disability forced her to stop working as an installer and transfer to a position that was less physically demanding.

Comparing the results of two VA examinations, the Veteran had forward flexion to 35 degrees during the December 2007 examination, and forward flexion to 45 degrees during the January 2009 examination.  The Board notes that neither of these results warrants a 40 percent rating under the General Rating Formula.  However, the December 2007 VA examiner estimated that the Veteran's functional limitations resulted in a loss of an additional five degrees in range of motion, and the RO based its decision to grant a 40 percent rating on that finding.  On review, an improvement in the overall nature and severity of the Veteran's lumbar spine disability is not clearly shown by the findings of the January 2009 VA examination.  While the January 2009 VA examiner's reported that there was objective evidence of painful motion, the examiner failed to indicate where pain began.  Furthermore, despite the Veteran's reports of flare-ups, pain, and stiffness, the examiner failed to address whether there was any additional limitation of functional ability as a result, to include additional limitation of motion during flare-ups due to pain.  See DeLuca, supra; Mitchell, supra.  Finally, the Veteran has consistently reported that her lumbar spine disability has forced her to miss work and required bedrest.  Additionally, the Veteran reported that her lumbar spine disability required her to take on less demanding work than she did before as a result of her symptoms.

Considering the facts of this case, to include objective findings and the Veteran's reported functional impairment, including her functional limitations during flare-ups, the evidence is at least in equipoise as to whether there was improvement in his service-connected lumbar spine disability.  It cannot be said that the preponderance of the evidence supports the reduction.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the reduction of the rating for the service-connected lumbar spine disability from 40 percent to 20 percent was not proper.  Thus, the 40 percent rating is restored and will be applied effective October 1, 2009.


ORDER

Restoration of the 40 percent rating for the Veteran's service-connected lumbar spine disability, effective October 1, 2009, is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


